

113 HR 3667 IH: To amend title XIX of the Social Security Act to increase by 10 percentage points the required State match for certain newly eligible individuals under the Medicaid program and to apply savings against sequestration reductions otherwise required, and for other purposes.
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3667IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Harris (for himself, Mr. Price of Georgia, Mr. Duncan of South Carolina, Mr. Rigell, Mr. Mulvaney, Mr. Wilson of South Carolina, Mr. Cassidy, Mr. Fleming, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XIX of the Social Security Act to increase by 10 percentage points the required State match for certain newly eligible individuals under the Medicaid program and to apply savings against sequestration reductions otherwise required, and for other purposes.1.10 percentage point increase in State matching for newly eligible Medicaid beneficiariesSubparagraphs (A) through (E) of section 1905(y)(1) of the Social Security Act (42 U.S.C. 1396d(y)(1)) are amended by striking 100 percent, 95 percent, 94 percent, 93 percent, and 90 percent and inserting 90 percent, 85 percent, 84 percent, 83 percent, and 80 percent, respectively. review issue of how you want to handle the transition percentage increase in match under section 1905(z)(2).2.Application of savings against sequestrationThe Director of the Office of Management and Budget is authorized and directed to increase the discretionary spending limit under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 for the security category by $20,000,000,000 for fiscal year 2014 and then to increase the security and the nonsecurity categories for that fiscal year each by half of the remaining estimated reduction in new budget authority resulting from the enactment of section 1.